  Case 3:20-cv-03133-D-BK Document 5 Filed 12/07/20                    Page 1 of 2 PageID 32



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

DEMARCUS KENARD JOE, #1047716,                    §
              Petitioner,                         §
                                                  §
v.                                                §   CIVIL NO. 3:20-CV-3133-D
STATE OF TEXAS and DIRECTOR,                      §
TDCJ-CID                                          §
           Respondents.                           §


                                              ORDER

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. No objections were filed. The undersigned district judge reviewed the proposed findings,

conclusions, and recommendation for plain error. Finding none, the court adopts the findings,

conclusions, and recommendation of the United States Magistrate Judge.

       Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing Sections 2254 and 2255 Proceedings in the United States

District Court, and 28 U.S.C. § 2253(c), the court denies a certificate of appealability. The court

adopts and incorporates by reference the magistrate judge’s findings, conclusions, and

recommendation filed in this case in support of its finding that the petitioner has failed to show (1)

that reasonable jurists would find this Court’s “assessment of the constitutional claims debatable or

wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states a valid

claim of the denial of a constitutional right” and “debatable whether [this Court] was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
Case 3:20-cv-03133-D-BK Document 5 Filed 12/07/20                Page 2 of 2 PageID 33



   If petitioner files a notice of appeal,

   ( )     petitioner may proceed in forma pauperis on appeal.

   (X)     petitioner must pay the $505.00 appellate filing fee or submit a
           motion to proceed in forma pauperis.

   SO ORDERED.

   December 7, 2020.


                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE




                                               2
